Citation Nr: 0118880	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The appellant served in the Army Reserves, with active duty 
for training from April 1982 to July 1982.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO) which 
denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. In an unappealed BVA decision, dated July 1989, the Board 
denied service connection for an acquired psychiatric 
disorder.

3.  In an unappealed BVA decision, dated January 1997, the 
Board denied reopening the claim for service connection for 
an acquired psychiatric disorder, finding that new and 
material evidence had not been submitted.

4.  The evidence associated with the claims file subsequent 
to the January 1997 BVA decision is new, but not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for an 
acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The Board's July 1989 decision denying entitlement to 
service connection for an acquired psychiatric is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1104 (2000).

2.   The Board's January 1997 decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991); 
38 C.F.R. §§ 20.1100, 20.1104 (2000).

3.  The evidence associated with the appellant's claims file 
subsequent to the Board's January 1997 decision is not new 
and material, and the appellant's claim for service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially requests that the Board reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder on the basis that he has submitted new 
and material evidence not only sufficient to reopen his 
claim, but also sufficient to grant service connection.  The 
Board observes that the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder was 
first considered and originally denied in a December 1986 
rating decision.  The appellant's claim was originally denied 
because the appellant only had active duty for training and 
his psychiatric disorder was not diagnosed until three years 
following his active duty for training.  This decision was 
appealed to the Board which, following a July 1988 remand for 
service medical records, denied the appellant's claim in July 
1989 on the basis that the appellant's psychiatric disorder 
was not incurred or aggravated by the appellant's active duty 
for training.  In January 1997, the Board again denied the 
appellant's claim because no new and material evidence was 
submitted with regard to service connection for a psychiatric 
disorder. 

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (2000).  When 
the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  Once the 
Board's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In this 
case, the appellant did not file a motion for reconsideration 
or an appeal to the United States Court of Appeals for 
Veterans Claims.  Therefore, the Board's January 1997 
decision is final and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.1100, 20.1104.  However, if new and material 
evidence is presented or secured with regard to a claim that 
was disallowed, the Board must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The Board's July 1989 decision denying service connection for 
a psychiatric disorder relied on the appellant's service 
medical records and private medical records.  The appellant's 
service medical records did not report any complaint, 
diagnosis, or treatment for a psychiatric disorder.  The 
private medical records showed that the appellant was 
admitted to the University of Cincinnati Medical Center in 
August 1985 with symptoms of paranoia, auditory 
hallucinations, confusion, and decreased sleep.  These 
records also noted that the appellant was in the Army Reserve 
and that the appellant had no prior psychiatric history.  The 
appellant was diagnosed with schizophrenia and substance 
abuse and discharged in September 1985.  Also of record were 
letters from Northwest Mental Health Services, dated November 
1986 and March 1988, which diagnosed the appellant with 
paranoid schizophrenia with substance abuse.  

In January 1997, the Board considered the veteran's appeal of 
a September 1994 rating decision denying the appellant's 
claim to reopen on the basis of new and material evidence.  
Of record were statements from the appellant, testimony from 
a June 1994 hearing, the appellant's service medical records, 
and a copy of the August 1985 to September 1985 
hospitalization report from the University of Cincinnati 
Medical Center.  In affirming the RO's denial, the Board 
found that the service medical records did not show that the 
appellant incurred his psychiatric disorder during active 
duty for training and the 1985 hospitalization report was 
cumulative.  The Board's decision also stated that the 
appellant's statements and testimony, while new, were not 
competent evidence to prove that a psychiatric disorder was 
incurred during his active duty for training.

Additional evidence has been associated with the claims file 
since the Board's January 1997 denial of the appellant's 
claim to reopen.  This evidence includes a service medical 
record dated March 1984, private medical records dated at 
various intervals between August 1985 and October 1999, and 
testimony from a September 2000 hearing, as well as several 
lay statements.  The March 1984 service medical record, 
showing a complaint of possible hepatitis was of record at 
the time of the previous Board decisions.  A statement 
submitted by the appellant's sister, dated January 2000, 
indicates that the appellant was "very out of control 
mentally" and had religious preoccupations.  Another lay 
statement, dated July 2000, indicated that the writer had 
known the appellant for five years and that the writer felt 
that the appellant needed disability benefits.  At the 
September 2000 hearing, the appellant testified that he 
reported to a medic while on active duty for training in 
March 1984, upon experiencing symptoms of confusion, high 
fever, and fatigue.  The appellant further testified that he 
was diagnosed with "TB", although the relevant service 
medical record notes that the appellant was treated for 
possible hepatitis. 

The private medical records associated with the appellant's 
claims file since the Board's January 1997 decision consist 
of treatment notes and hospitalization records.  According to 
hospitalization records dated June 1986 to July 1986, the 
appellant was hospitalized due to extreme paranoia, 
confusion, and hallucinations and diagnosed with acute 
paranoid schizophrenia.  Hospitalization records dated May 
1988 through June 1988 stated that the appellant was 
psychotic and experiencing hallucinations upon admission, the 
appellant was unmotivated for treatment, and diagnosed the 
appellant with paranoid schizophrenia with chemical 
dependency.  Records regarding the appellant's treatment, 
dated December 1988, indicate that the appellant had poor 
concentration, erratic behavior, and was psychotic, 
withdrawn, and delusional.  Treatment records dated between 
March and July 1994 and from April 1997 to June 1999 are also 
of record.  These records indicate that the appellant was 
seeing a social worker, was diagnosed with bipolar disorder 
with psychosis, and that he was no longer dependent on 
alcohol or drugs.  Other records, dated April 1990 and 
October 1999, list the appellant's diagnosis as bipolar 
disorder.  

Based on the foregoing evidence, the Board finds that the 
appellant has not satisfied his burden of presenting new and 
material evidence.  The service medical record dated March 
1984 and the hospitalization report from University of 
Cincinnati Medical Center from August 1985 to September 1985 
are not new.  Specifically, these records were of record and 
considered at the time of both the July 1989 and the January 
1997 Board decisions.  In addition, the medical records dated 
March 1984 through July 1994 and April 1997 through December 
1999 are treatment notes, and do not show that the 
appellant's psychiatric disorder was incurred in or 
aggravated by the appellant's active duty for training.  
Further, the additional records associated with the 
appellant's most recent claim refer only to the evaluation 
and treatment of the appellant's psychiatric disorder.  As 
such, these records constitute redundant evidence because 
they show nothing more than diagnoses of paranoid 
schizophrenia and bipolar disorder.

Moreover, while the lay statements and private medical 
records are new, these statements and records do not 
demonstrate that the appellant's psychiatric disorder was 
incurred during his active duty for training.  The private 
medical records clearly demonstrate that the appellant 
underwent treatment for a psychiatric disorder.  However, 
these records only report the current nature and severity of 
the appellant's psychiatric disorder and do not provide any 
evidence to show that the appellant's psychiatric disorder 
was incurred or aggravated during his period of active duty 
for training.  See 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. 
§§ 3.303, 3.6(a) (Service connection may only be granted for 
disease or injury incurred or aggravated during active duty 
or any period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; or for any injury 
incurred during any period of inactive duty training in which 
the individual was disabled or died from an injury incurred 
or aggravated in the line of duty).  In addition, the 
statement by the appellant's sister that the appellant had 
mental problems and religious preoccupations does not 
constitute medical evidence that the appellant incurred his 
psychiatric disorder while on active duty for training.  See 
Van Slack at 502, citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions or evidence of causation, 
as it requires medical knowledge).  Accordingly, the Board 
finds that the appellant has not submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a psychiatric disorder.



ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for an acquired psychiatric 
disorder is denied.



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals



 

